Allow me at the outset, Mr. President, on behalf of the
people and Government of my country, the Islamic Federal
Republic of the Comoros, to extend my sincere condolences
to all the States and peoples who have suffered devastation
from Hurricane Georges, and to the victims of the floods in
the People’s Republic of China and in Bangladesh.
I am pleased to be able to join with the distinguished
and worthy representatives of States and Governments who
have preceded me at this rostrum in extending to you, Sir,
on behalf of the President of the Islamic Federal Republic
of the Comoros, His Excellency El Hadj Mohamed Taki
Abdoulkarim, my warm congratulations on your election to
the presidency of the General Assembly at its fifty-third
regular session.
I also pay tribute to your predecessor, His Excellency
Mr. Hennadiy Udovenko, as well as to the greatly respected
Mr. Kofi Annan, the Secretary-General of our Organization,
for the dedication, skill and other outstanding qualities
which they have shown in carrying out their respective functions.
My country, which is located at the north-west
entrance to the Mozambique Channel, half way between the
East African coast and the large island of Madagascar,
small, fragmented and geographically isolated though it is,
was accepted to full membership in the United Nations on
12 November 1975 by resolution 3385 (XXX), as a State
comprising the islands of Anjouan, Grande-Comore —
also known as Ngazidja — Mayotte and Mohéli.
We should also note that from 1889 until the
referendum through which my country acceded to
independence, all the laws and other regulatory texts
applied by the former colonial Power recognized and
sanctioned the territorial unity and integrity of the
archipelago of the Comoros.
Thus for 23 years, at each of the regular sessions of
this Assembly, successive resolutions have been adopted
recalling that the continuation of the legal, administrative
and military hold of the former colonial Power over the
Comorian island of Mayotte is a flagrant violation of
resolution 1514 (XV) and of the fundamental principles
of the United Nations Charter. We therefore hope that the
Organization of African Unity (OAU) Ad Hoc Committee
of Seven on the Question of the Comorian Island of
Mayotte, presided over by His Excellency Mr. Omar
Bongo, President of the Republic of Gabon, will resume
its work and re-establish the dialogue between the
Comoros and France on this question.
Finally, we appeal to the wisdom and goodwill
beyond our continent, so that the Comoros can return
once and for all to the path of peace, security and hope.
I should like solemnly to appeal to this Assembly for
assistance to my country so that a solution to the problem
caused by its dismemberment can be found and my
country can enter the twenty-first century as a reunited
country.
The people, Government and head of State whom I
am honoured and privileged to represent here today would
like to express, through my delegation, their gratitude and
acknowledgement to the Secretary-General of our
universal Organization for the clarity and lucidity of his
analysis of the causes of conflict on the African continent
and for his courageous initiatives in the search for peace
and sustainable development in Africa and throughout the
world. In this context, we urge the United Nations system
and its specialized agencies to do all in their power to
ensure the rapid and complete implementation of all of
the recommendations provided by the Secretary-General
in his report to the Security Council which he presented
last April.
4


My Government urgently appeals to the international
community for cooperation to effectively combat terrorism
in all its forms. Only international determination, with
respect for human rights and fundamental freedoms, will
make it possible to put an end to horrendous terrorist acts.
Terrorism spares no part of the world and no stratum of
society. Who can forget the murderous acts committed this
summer in Omagh, Ireland; Nairobi and Dar-es-Salaam;
Cape Town, South Africa; and Luxor, Egypt? For our part,
my Government is cooperating openly and fully with the
American authorities to shed light on the suspected
participation of a national of my country in the abhorrent
crimes committed in East Africa.
Since my country is a telling example of the hotbeds
of tension which are now mobilizing the resources of the
international community, I should like to recall that for a
year and a half now the Organization of African Unity has
taken up — in close cooperation with the League of Arab
States, the Organization of the Islamic Conference and,
very recently, the Non-Aligned Movement — the separatist
crisis on the Comorian island of Anjouan and the links to
be established with the dismemberment of our archipelago
State by the island of Mayotte’s continuing to be under
foreign administration.
The efforts and commitments of the Secretary-General
of the OAU, Dr. Salim Ahmed Salim, and his Special
Envoys, Ambassador Pierre Yéré and Mr. Mamoudou Kane,
since the beginning of the crisis, as well as the efforts of
the Governments involved in regional coordination to
resolve the crisis in the Comoros, namely, Kenya, Tanzania,
Mozambique, South Africa, Madagascar, Mauritius and the
Seychelles, have been recognized and deserve admiration
and support.
My country’s people, Government and head of State
would like to convey through my delegation to the entire
international community their commitment to peace and
unity and reconciliation between the community of islands
which make up the nation of the Comoros.
Special mention should be made here of the most
respected statesman of our world, President Nelson
Mandela, who, in his dual capacity as head of State
entrusted with regional coordination to resolve the crisis in
the Comoros, mandated by the OAU, and Chairman of the
Non-Aligned Movement, has agreed to bring to bear his full
authority and his personal prestige throughout the world to
call upon the parties in conflict in the Comoros to conclude
a peace of the brave, in which there is neither victor nor
vanquished, peace brought about for the greatest possible
benefit of the inhabitants of our archipelago State.
In the light of the claims and the rights
acknowledged by our institutions, traditions, conventions
and customs in a multi-island society, El Hadj Mohamed
Taki Abdoulkarim, President of the Islamic Federal
Republic of the Comoros, declared after the OAU summit
in Ouagadougo, and again recently in Durban during the
NAM summit, that he was ready to work in a spirit of
openness and reconciliation for greater decentralization
and autonomy for each of the four islands making up our
archipelago State. Thus each of our islands will be able
to elect a governor and a local legislative assembly to
deal with all matters relating to the immediate and
particular concerns of each of our communities of the
islands of the archipelago State. An inter-island
commission will work for the equitable and proportional
distribution of the international community’s resources
and investments.
Here I quote what El Hadj Mohamed Taki
Abdoulkarim has rightly said, as follows:
“This is an issue of bringing the administration
closer to its subjects, promoting the responsibility
within a single citizenry and restoring the federal
bodies of a united State their fundamental roles of
organization, arbitration and the management of
international sovereignty.
“The future of our country will only be ensured
when all opinions and all trends, in an atmosphere
of greater tolerance, are accepted and fulfilled.”
(spoke in Arabic)
“Thus have We made of you
An Unmat justly balanced.
That ye might be witnesses
Over the nations,
And the Messenger a witness
Over yourselves”. (The Holy Koran, II:143)









